ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
Royal Bridge, Inc.                          )      ASBCA No. 60992
                                            )
Under Contract No. W9128F-12-C-0057         )

APPEARANCE FOR THE APPELLANT:                      S. Leo Arnold, Esq.
                                                    Ashley & Arnold
                                                    Dyersburg, TN

APPEARANCES FOR THE GOVERNMENT:                    Thomas H. Gourlay, Jr., Esq.
                                                    Engineer Chief Trial Attorney
                                                   Thomas J. Ingram, Esq.
                                                    Engineer Trial Attorney
                                                    U.S. Army Engineer District, Omaha

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 22 August 2017




                                                  dmini ative Judge
                                                 Chairman
                                                 Armed Services Board
                                                 of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60992, Appeal of Royal Bridge, Inc.,
rendered in conformance with the Board's Charter.

       Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals